Citation Nr: 0610934	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  01-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for osteochondritis 
dissecans with traumatic arthritis, right ankle, evaluated as 
noncompensable prior to November 28, 2000, 10 percent 
disabling effective November 28, 2000, and 20 percent 
disabling effective February 1, 2004.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service connected 
disorders (TDIU).


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to April 
1975.

This case come before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), to include a May 2001 rating wherein the rating 
assigned for the veteran's service-connected right ankle 
disability was increased from noncompensable to 10 percent, 
effective as of November 28, 2000.  In September 2003, the 
Board remanded the claims for additional development.  In 
October 2004, the RO again denied the claims, to include the 
issue of whether entitlement to an effective date earlier 
than November 28, 2000 for the 10 percent rating for the 
veteran's right ankle disability was warranted based on a 
claim of CUE in a February 1, 1996 RO decision.  In October 
2004, the RO also granted a temporary total rating for the 
period from July 29, 2003 to February 1, 2004, see 38 C.F.R. 
§ 4.30, based on treatment of the veteran's right ankle 
disability, and continued the 20 percent rating as of 
February 1, 2004.

In a February 2005 decision, the Board denied the claims of 
entitlement to a rating in excess of 20 percent for traumatic 
arthritis of the right ankle, entitlement to an effective 
date earlier than November 28, 2000 for the award of a 10 
percent rating for right ankle disability (to include a claim 
based upon clear and unmistakable error (CUE), and denied 
entitlement to TDIU.  The veteran appealed his decision to 
the United States Court of Appeals for Veterans Claims 
(CAVC).  In October 2005, the CAVC granted the parties' Joint 
Motion for Partial Remand on the issues of entitlement to a 
rating in excess of 20 percent for right ankle disability and 
entitlement to TDIU.  The effective date and CUE claims were 
abandoned.

The veteran has raised the issues of entitlement to service 
connection for a left knee and left hip disorder, with both 
disorders claimed as secondary to service-connected 
disabilities.  See 38 C.F.R. § 3.310 (2005).  The record is 
ambiguous as to whether the veteran seeks to raise a claim of 
entitlement to service connection for hallux valgus and 
hammertoe deformity of the right foot.  These issues have not 
been adjudicated by the agency of original jurisdiction, and 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to November 28, 2000, the veteran's service 
connected right ankle disability was manifested by subjective 
complaint of painful motion with no more than slight 
limitation of motion and no x-ray evidence of arthritis or 
malunion or nonunion of the subastragalar joint, tarsal 
joint, os calcis or astragalus.

2.  Prior to July 29, 2003, the veteran's service connected 
right ankle disability was manifested by painful motion that 
was no more than slight in degree with x-ray evidence of 
osteochondritis desiccans involving the lateral talar dome, 
but no evidence of malunion or nonunion of the subastragalar 
joint, tarsal joint, os calcis or astragalus.

3.  As of February 1, 2004, the veteran's osteochondritis 
dissecans with traumatic arthritis, right ankle, is not 
productive of ankylosis, nor does it present such an unusual 
disability picture as to render application of the regular 
rating schedule provisions impracticable.

4.  The veteran has four years of high school; he has about 
eight years' experience as a bail bondsman; he last worked in 
1994.

5.  The veteran's service connected disabilities are 
osteochondritis dissecans with traumatic arthritis, right 
ankle, evaluated as 20 percent disabling; and postoperative 
scar, right ankle, evaluated as 10 percent disabling; his 
combined evaluation is 30 percent; his service-connected 
disabilities do not preclude him from engaging in some form 
of substantially gainful employment consistent with his 
education and occupational experience.


CONCLUSIONS OF LAW

1.  Prior to November 28, 2000, the criteria for a 
compensable rating for service-connected right ankle 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273 and 5274 (2005).

2.  Prior to July 29, 2003, the criteria for a rating in 
excess of 10 percent for service-connected right ankle 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5270, 5271, 5272, 5273 and 5274 (2005).

3.  As of February 1, 2004, the criteria for a rating in 
excess of 20 percent for service-connected right ankle 
disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270 and 5273 (2005).

4.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of TDIU have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 
4.16(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

The veteran's claim for an increased rating was received on 
November 28, 2000.  In May 2001, the RO granted the claim to 
the extent that it assigned a 10 percent evaluation, with an 
effective date of November 28, 2000 for the 10 percent 
rating.  The veteran appealed.  In October 2004, the RO 
increased the veteran's rating to the extent that it assigned 
a 20 percent evaluation, with an effective date of February 
1, 2004.  However, since this increase did not constitute a 
full grant of the benefit sought, the increased rating issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 
(1993).  Finally, the Board notes that a temporary total 
rating under 38 C.F.R. § 4.30 (2004) was in effect from July 
29, 2003 to February 1, 2004.

Given the foregoing, the issue at this point may be stated 
as: 1) whether a compensable rating is warranted prior to 
November 28, 2000; 2) whether a rating in excess of 10 
percent is warranted between November 28, 2000 and July 29, 
2003; and 3) whether a rating in excess of 20 percent is 
warranted as of February 1, 2004.

The case was remanded by the CAVC pursuant to a Joint Motion 
for Remand requesting clarification as to the applicable 
diagnostic codes, and additional reasons and bases regarding 
the application of the schedular criteria.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes (DC's) identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist 
must interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2005).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2005).  Consideration of 38 C.F.R. §§ 4.40 
and 4.45 is unnecessary where a claimant is in receipt of the 
maximum rating for limitation of motion.  Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

The claimant bears the burden to establish entitlement to the 
benefits being sought.  38 U.S.C.A. § 5107(a) (West 2002).  
In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C. § 5107(b) (West 2002).  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

The Schedule for Rating Disabilities includes the following 
schedular criteria for "THE ANKLE" at 38 C.F.R. § 4.71a:

5270	Ankle, ankylosis of:
	In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10º or with 
abduction, adduction, inversion or eversion 
deformity							40
In plantar flexion, between 30º and 40º, or in 
dorsiflexion between 0º and 10º				
		30
In plantar flexion, less than 30º			
	20
5271 	Ankle, limited motion of:
Marked								20
Moderate							10
5272	Subastragalar or tarsal joint, ankylosis of:
In poor weight-bearing position			
	20
In good weight-bearing position			
	10
5273	Os calcis or astragalus, malunion of:
Marked deformity						20
Moderate deformity					
	10
5274 	Astragalectomy						20

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2005).  The use of terminology such as "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2005).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  See 38 C.F.R. 4.31 
(2005).  The average normal range of motion of the ankle is 
from 20 degrees of dorsiflexion to 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II (2005).  

DC 5010-5003 provides that degenerative or traumatic 
arthritis established by x-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under DC 
5003.  

Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.  See Shipwash 
v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  Ankylosis 
has also been defined as stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 
(1996) (citing STEDMAN'S MEDICAL DICTIONARY 87 (25TH Ed. 
1990).

VA regulations contain numerous instances where ankylosis is 
evaluated.  These regulations contemplate a definition that 
ankylosis refers to fixation of a joint in a particular 
position.  For instance, DC 5200 provides the criteria for 
rating ankylosis of the scapulohumeral articulation with a 
clarifying note stating "the scapula and humerus move in one 
piece."  Note 5 in the General Rating Formula for Diseases 
and Injuries of the Spine provides the following definition 
of ankylosis:

For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, 
and the ankylosis results in one or more of the 
following: difficulty walking because of a limited 
line of vision; restricted opening of the mouth 
and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal 
segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Consistent with the schedular criteria mentioned above, the 
criteria of DC's 5270 and 5272 speak to assigning different 
levels of evaluation where the ankle is fixed in a certain 
position.  As a matter of law, the Board finds that the 
schedular criteria contained in DC's 5270 and 5272 are only 
applicable where the joint in question is shown to be fixed 
in a certain position due to consolidation, either by fibrous 
or bony union, of the ankle joint.  The Board finds no 
statutory or regulatory language, as well as no precedential 
opinion, that reaches a different conclusion.

The assignment of a particular DC is "completely dependent on 
the facts of a particular case" and involves consideration of 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  The evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided as it would violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14.  However, it is 
permissible to provide separate schedular evaluations where 
applicable diagnostic codes apply to different manifestations 
of the same disability.  See generally Esteban v. Brown, 6 
Vet. App. 259 (1994). 

As for the history of the veteran's right ankle disorder, see 
38 C.F.R. § 4.1, private medical reports dated prior to 
service show that in 1974, the veteran was treated for what 
was described as "strained fibulotalar ligaments," and right 
foot and ankle strain.  His treatment included placement in a 
plaster cast.  The veteran's service medical records show 
that in January 1975, he was diagnosed with osteochondritis 
dissecans of the right ankle.  That same month, he underwent 
an excision of an osteochondritic fragment of the lateral 
dome of the right talus.  The leg was casted.  By March 1975, 
he was noted to have an excellent range of motion with full 
weightbearing.  His March 1975 separation examination report 
shows that his feet and lower extremities were clinically 
evaluated as normal.  VA outpatient treatment reports, dated 
in February 1994, show treatment for right ankle pain, and 
diagnoses that included post-traumatic arthritis of the right 
ankle.  A December 1995 VA examination report shows that the 
veteran ambulated without any evidence of a limp.  On 
examination, the ankle had no swelling, discoloration or 
deformity, and there was a normal range of motion in 
dorsiflexion, plantar flexion, inversion and eversion.  A 
subtalar joint examination revealed good stability.  The 
examiner noted, "Essentially, he had a normal exam with the 
exception of the surgical scar over the anterolateral portion 
of the ankle in keeping with his prior surgery for excision 
of the bony fragments."  The examiner noted that there was X-
ray evidence of possible degenerative changes in the talus, 
but no evidence of loss of mortis, height.  There was also a 
possible slight widening of the medial mortis that was not 
thought to represent a pathological problem.  The impression 
was status post osteochondritis dissecans with some early 
degenerative changes present.

1. Prior to November 28, 2000

The veteran's claim for an increased rating was received on 
November 28, 2000.  Therefore, he may be assigned an 
effective date for any increased rating as early as November 
28, 1999, if otherwise established by the evidence.  See 38 
C.F.R. § 3.400(o)(2) (2005).

The RO's May 2001 decision shows that it assigned an 
effective date of November 28, 2000 for the veteran's 10 
percent rating based on a January 2001 VA examination report.  
The only relevant medical evidence dated between November 
1999 and November 28, 2000 is a VA outpatient treatment 
report, dated in December 1999.  This report shows that the 
veteran received treatment for right ankle pain.  On 
examination, the right ankle had no swelling or erythema.  
The impression was musculoskeletal strain of the right ankle.  
He was given an ACE bandage and advised to use moist heat and 
take Motrin.  The previous outpatient treatment notes 
included a March 1994 impression of early degenerative joint 
disease, but the x-ray findings only demonstrated "minimal 
post surgical changes" described as evidence of removal of 
loose body from the talus and slight lateral shift of the 
talus.  The ankle mortise was intact.

The Board finds that the evidence is insufficient to show 
that the veteran met the criteria for a compensable schedular 
rating for the time period prior to November 28, 2000.  The 
x-ray examinations of record did not demonstrate malunion of 
the os calcis or astragalus or evidence of arthritic changes 
of the right ankle.  As such, the schedular criteria of 
either DC 5003 or 5273 were not applicable.  The veteran had 
motion of the ankle absent x-ray evidence of consolidation of 
the right ankle and/or subastragalar or tarsal joint.  As a 
matter of law, the criteria of DC's 5270 and 5273 were not 
for application.  The veteran had not undergone an 
astragalectomy and, hence, the criteria of DC 5274 were not 
applicable. 

The evidence of record was limited to complaint of right 
ankle pain on use with no objective medical evidence to 
demonstrate range of motion loss with the previous VA 
examination reports and clinic records recording essentially 
normal range of motion.  Additionally, the first full VA 
examination of the veteran during the appeal period consisted 
of the January 2001 Compensation and Pension evaluation that 
recorded "full range of motion of the right ankle with 
dorsiflexion from 0-20 degrees and plantar flexion from 0-
45."  As such, the evidence does not show that the veteran 
had moderate limitation of motion of the right ankle to 
warrant a compensable rating under DC 5271.  With regard to 
DC 5271, the Board has also considered the possibility of 
entitlement to a 10 percent rating under 38 C.F.R. §§ 4.40, 
4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995).  See also VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 
(1998).  However, the evidence does not show functional loss 
due to pain to warrant an earlier effective date.  For 
example, there is no evidence of such symptoms as limitation 
of motion, muscle weakness, atrophy, or incoordination.  
Accordingly, the Board finds that the criteria for a 
compensable rating for the veteran's right ankle disability 
have not been met.

In the Joint Motion for Remand, the Board was requested to 
consider the applicability of diagnostic criteria pertaining 
to the tarsal or metatarsal bones of the foot and/or foot 
injuries in general.  For the time period prior to November 
28, 2000, there is no evidence to consider application of any 
criteria pertaining to the right foot.

In summary, the Board finds by a preponderance of the 
evidence that, for the time period prior to November 28, 
2000, the veteran's service connected right ankle disability 
was manifested by subjective complaint of painful motion with 
no more than slight limitation of motion and no x-ray 
evidence of arthritis or malunion or nonunion of the 
subastragalar joint, tarsal joint, os calcis or astragalus.  
The veteran is deemed competent to describe his symptoms such 
as pain and limitation of motion, but the most persuasive and 
probative evidence consists of the medical examination and x-
ray findings that do not establish his entitlement to a 
compensable rating per VA schedular criteria.  The benefit of 
doubt rule does not apply as the preponderance of evidence is 
against the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).

2.  November 28, 2000 to July 29, 2003

The relevant medical evidence includes a January 2001 VA 
joints examination report which shows that, on examination, 
the veteran walked without any apparent discomfort or limp.  
He did not use a crutch, cane or brace.  On examination, the 
ankles had no significant deformity or swelling.  There was 
no tenderness or crepitus and no valgus or varus deformity.  
The right ankle had a full range of motion, with dorsiflexion 
from 0 to 20 degrees and plantar flexion from 0 to 45 
degrees.  The diagnosis was history of possible traumatic 
arthritis of the right ankle joint with chronic pain.  In an 
addendum, the examiner noted that X-ray findings suggested a 
talar fracture or osteochondritis with possible avascular 
necrosis of the lateral aspect of the talar bone.

A March 2002 VA X-ray report for the right ankle contained an 
impression of "Primary concern is for an area of 
osteochondritis dissecans involving the lateral talar dome.  
Anterior tibiotalar degeneration.  Small calcaneal spur at 
the Achilles insertion.  Ossicle versus tiny chip or avulsion 
injury near the lateral gutter."

A report from the VA's facility in Mountain Home, Tennessee 
(hereinafter "VA Mt. Home", dated in 2003 (the month is 
unclear), noted that the veteran "stands erectly and walks 
well without assistance."

The Board finds that the evidence is insufficient to show 
that the veteran met the schedular criteria for a rating in 
excess of 10 percent for the time period from November 28, 
2000 to February 1, 2004.  The x-ray examination report dated 
January 2001 was interpreted as suggesting either a talar 
fracture OR osteochondritis with possible avascular necrosis 
of the lateral aspect of the talar joint.  The March 2002 x-
ray examination was interpreted as showing osteochondritis 
dissecans involving the lateral talar dome, anterior 
tibiotalar degeneration, small calcaneal spur at the Achilles 
insertion, and ossicle versus tiny chip or avulsion injury 
near the lateral gutter.  A subsequent March 2004 x-ray 
examination showed no evidence of fracture.

The talus joint is defined as "the highest of the tarsal 
bones and the one which articulates with the tibia and fibula 
to form the ankle joint; called also ankle, ankle bone, 
astralagulus, astragaloid and os tarsi tibialis."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1661 (27th ed. 1988) (emphasis 
original).  It is self-evident from the radiologist reports 
that the veteran did not manifest malunion of the os calcis 
or astragalus nor manifest consolidation of the right ankle 
and/or subastragalar or tarsal joint.  The veteran's VA 
examination in January 2001 demonstrated range of motion of 
the right ankle.  As such, the schedular criteria for a 
higher rating under DC's 5270, 5272 and 5273 have not been 
met.  The veteran had not undergone an astragalectomy and, 
hence, the criteria of DC were not applicable.

There is also no basis for evaluating the veteran's service 
connected ankle disability as analogous to Diagnostic Code 
5283 as suggested in the Joint Motion for Remand.  The 
criteria of Diagnostic Code 5283 do not apply unless and 
until there is "malunion" or "nonunion" of the tarsal or 
metatarsal bones.  There is no reasonable argument on the 
evidence presented that there was evidence of malunion or 
nonunion of the tarsal bone.  Rather, there was a radiologist 
interpretation of a March 2001 x-ray examination opining that 
findings that could have suggested the possibility of a 
fracture, but later x-ray examinations clarified the 
abnormality was in fact osteochondritis that was the other 
interpretative possibility for the abnormal findings stated 
by the radiologist in March 2001.

The abnormality noted on x-ray in March 2001 and thereafter 
was in the area commonly referred to as the ankle or ankle 
bone.  The 10 percent rating assigned by the RO in May 2001 
was based upon "evidence sufficient to establish the painful 
motion of the right ankle when undertaking functional 
activities involving prolonged standing and walking."  The 
rating was assigned under Diagnostic Code 5010 that 
contemplated x-ray confirmed traumatic arthritis with 
noncompensable limitation of motion.

The veteran's VA examination in March 2001 demonstrated full 
range of right ankle motion with dorsiflexion from 0 to 20 
degrees and plantar flexion from 0 to 45 degrees.  Even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, the evidence did not show that the veteran had marked 
limitation of motion of the right ankle.  In this respect, 
the evidence did not show functional loss due to pain nor 
evidence of such symptoms as limitation of motion, muscle 
weakness, atrophy, or incoordination.  Accordingly, the Board 
finds that the criteria for a rating in excess of 10 percent 
rating for the veteran's right ankle disability were not met 
for the time period prior to February 1, 2004.  The rating 
criteria of Diagnostic Code 5284 would only allow a higher 20 
percent rating for a moderately severe foot disability.  To 
the extent that such diagnostic code has any application in 
this case, the criteria for a rating in excess of 10 percent 
are clearly not met, particularly when the veteran was shown 
to ambulate with a normal gait.

In summary, the Board finds by a preponderance of the 
evidence that, for the time period prior to July 29, 2003, 
the veteran's service connected right ankle disability was 
manifested by painful motion that was no more than slight in 
degree with x-ray evidence of osteochondritis desiccans 
involving the lateral talar dome, but no evidence of malunion 
or nonunion of the subastragalar joint, tarsal joint, os 
calcis or astragalus.  The veteran is deemed competent to 
describe his symptoms such as pain and limitation of motion, 
but the most persuasive and probative evidence consists of 
the medical examination and x-ray findings that do not 
establish his entitlement to a rating in excess of 10 percent 
per VA schedular criteria.  The benefit of doubt rule does 
not apply as the preponderance of evidence is against the 
claim.  Ortiz, 274 F. 3d. at 1365.


3.  As of February 1, 2004

The RO has evaluated the veteran's right ankle disability as 
20 percent disabling under DC 5273, with an effective date of 
February 1, 2004.  The 20 percent rating is the maximum 
rating provided for under DC 5273.

A rating in excess of 20 percent is not warranted under any 
other potentially applicable diagnostic code.  The VA 
examination report in March 2004 clearly demonstrated motion 
of the ankle in plantar flexion and dorsiflexion.  In 
pertinent part, the August 2004 VA examination included the 
following findings regarding ankle motion:

"The ankle exam on the right side showed 
dorsiflexion of 0 to -10 degrees/0-20 degrees 
normal.  This is interpreted to mean that the 
patient has a contracture that is 10 degrees short 
of allowing the patient to return to a neutral 
position of 20 degrees.  Therefore, the veteran 
has total loss of range-of-motion.  His 
dorsiflexion is 30 degrees.  The plantar flexion 
is 0-20 degrees/0-40 degrees normal on the right 
side."

The x-ray examination was interpreted as follows:

"The right ankle x-ray showed very small 
retrocalcaneal spur; otherwise unremarkable right 
ankle with some limitations.  The right foot x-ray 
showed a mild hallux valgus and probable mild 
hammer toes present.  The remaining osseus 
articular structures and soft tissue appear 
unremarkable.  There is no arthritis, fracture, 
dislocation or soft tissue calcification at this 
time.  Therefore, the impression is mild hallux 
valgus and probable hammer toes, which require 
correlation with clinical findings."

While the examiner commented that the veteran's contracture 
of -10 degrees represented "total loss of motion," the 
range of motion testing nonetheless demonstrated that the 
right ankle joint had motion in both plantar flexion and 
dorsiflexion.  Therefore, the comment that the veteran has 
total loss of range-of-motion flies in the face of the 
objective findings that he reported on examination.  
Moreover, see Plate II, 38 C.F.R. § 4.71 describing the 
normal motion of the ankle.  The examiner did not diagnose 
ankylosis nor did the x-ray examination demonstrate 
consolidation of the right ankle and/or subastragalar or 
tarsal joint.  Consideration of a higher rating for ankylosis 
cannot be considered, as a matter of law, as the right ankle 
joint is not fixed in a position due to consolidation of the 
right ankle and/or subastragalar or tarsal joint.  

Also, the x-ray examination reports do not demonstrate 
malunion or nonunion of the tarsal or metatarsal bones.  As a 
matter of law, the criteria of DC 5283 are not applicable.  
With respect to the criteria of DC 5284, the most recent x-
ray examination demonstrated mild hallux valgus and probable 
hammer toes.  The issue on appeal is limited to an increased 
rating for right ankle disability, and the veteran has not 
been service connected for hallux valgus nor hammer toe 
disability.  To the extent it is argued that the veteran is 
entitled to compensation for such disability, service 
connection is not in effect and the issue has been referred 
to the RO for initial review and appropriate action.  The 
veteran's osteochondritis desiccans involves the "lateral 
talar dome" which is appropriately considered as involving 
the common use term ankle or ankle joint per the medical 
definition cited above.  The disability in question, quite 
simply, does not involve an "injury" to the "foot."  To 
the extent that DC 5284 applies, the Board finds no aspect of 
disability of the foot, that may remotely be considered of 
service connected origin, that results in a severe foot 
disability.

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  However, the record does 
not reflect frequent periods of hospitalization because of 
the veteran's service-connected disability in issue, nor has 
there been a showing of interference with his employment to a 
degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  In this regard, the veteran is shown to have 
undergone a diagnostic arthroscopy and debridement of his 
right ankle in July 2003, and the Board's discussion of the 
veteran's right ankle disorder on his employability, in Part 
IV., is incorporated.

Briefly stated, the evidence shows that the veteran's 
disabilities of the right ankle might limit him to sedentary 
employment, but it is insufficient to show that they preclude 
sedentary employment.  In summary, the evidence does not show 
that his right ankle disorder presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. TDIU

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected right ankle disability.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2005).  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, the disability shall be ratable at 60 percent or 
more, and that, if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be 70 percent or more.  38 
C.F.R. § 4.16(a) (2005).

A review of the RO's October 2004 decision shows that service 
connection is currently in effect for the following 
conditions: osteochondritis dissecans with traumatic 
arthritis, right ankle, evaluated as 20 percent disabling; 
and postoperative scar, right ankle, evaluated as 10 percent 
disabling.  The veteran's combined evaluation is 30 percent.  
Given the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a) 
(2005).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b) (2005).  For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation.  VAOPGPREC 75-
91, 57 Fed. Reg. 2317 (1992).  In the Joint Motion for 
Remand, p. 5, the parties raised the following issue with 
respect to the Board's analysis of 38 C.F.R. §§ 3.321, 
4.16(b) as follows:

      "In its discussion of entitlement to a total 
disability rating under 38 C.F.R. § 3.340, the 
Board misapplied the distinct legal standards for 
both TDIU and referral of Appellant's case for 
extra-schedular consideration to the Director, 
Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b).  The Board stated that 'the record 
must reflect some factor which takes the case out 
of the norm.'  (R. at 20).  This is not the 
applicable standard for either TDIU or for 
referral to the Director, Compensation and Pension 
Service.  See 38 C.F.R. § 4.16(a), (b).

		For a grant of TDIU, the Board must consider 
whether a veteran is "unable to secure or follow 
a substantially gainful occupation as a result of 
service connected disabilities."  38 C.F.R. 
§ 4.16(a).  There is no requirement that 
Appellant's case be unusual from similarly 
situated cases; rather an award of TDIU requires 
that the veteran possess a specific degree of 
service-connected disability or disabilities, in 
conjunction with an inability to secure or 
maintain gainful employment.  (Id.)  Likewise, for 
referral to the Director, Compensation and Pension 
Service, for an extra-schedular total disability 
rating, a veteran must be 'unable to secure and 
follow a substantially gainful occupation by 
reason of service connected disabilities,' but 
does not meet the service-connected disability 
requirements.  38 C.F.R. § 4.16(b).  In requiring 
that Appellant possess a factor "outside of the 
norm," the Board applied the wrong legal standard 
in its consideration of TDIU and referral for 
extra-schedular consideration.  (R. at 19-22)."

As held above, the veteran's combined 30 percent rating for 
service connected disability does not meet the schedular 
criteria to render him eligible for consideration of a TDIU 
rating under 38 C.F.R. § 4.16(a).  The only means of him 
obtaining a TDIU rating in this case is pursuant to the 
extraschedular provisions of 38 C.F.R. § 4.16(b) read as 
follows:

"It is the established policy of VA that all 
veterans who are unable to secure and follow a 
substantially gainful occupation by reason of 
service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards are 
required to submit to the Director, Compensation 
and Pension Service, for extraschedular 
consideration all cases of veterans who are 
unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage 
standards set forth in paragraph (a) of this 
section.  The rating board will include a full 
statement as to the veteran's service-connected 
disabilities, employment history, educational and 
vocational attainment and all other factors having 
a bearing on the issue."

The CAVC has directly stated that the Board has no authority 
to assign a TDIU rating under 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).  The schedular 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1 (2005).  VA regulations 
also recognize that the ability to overcome the handicap of 
disability varies widely among individuals, and that ratings 
are based primarily upon the average impairment of earning 
capacity, that is, upon the economic and industrial handicap 
that must be overcome and not from individual success in 
overcoming it.  38 C.F.R. § 4.15 (2005) (emphasis added).  In 
evaluating claims for total disability ratings, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical and mental 
endowments preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disability.  Id.  (emphasis added).

Thus, any veteran with a 30 percent rating for service 
connected disability that is unemployable due to service 
connected disability has some aspect of disability that is 
not contemplated by the schedular criteria.  This concept is 
explained and reinforced in the case of Van Hoose v. Brown, 4 
Vet. App. 361 (1993), that was cited by, and relied upon, by 
the Board in its February 2005 decision.  Given the statement 
of the parties set forth above, the Board cites in toto the 
analysis utilized by the Van Hoose Court.  In Van Hoose, the 
appellant held an 80 percent combined disability rating for 
service connected disability, and was denied entitlement to 
TDIU by the Board pursuant to 38 C.F.R. § 4.16(a).  In 
affirming the Board's decision, the CAVC conducted the 
following analysis:

"Appellant presently has a combined service-
connected disability rating of 80%. In addition to 
his service-connected disabilities, appellant also 
suffers from diabetes, otitis media, tinnitus, and 
unsteadiness. His diabetes has resulted in virtual 
blindness.  In determining whether appellant is 
entitled to a total disability rating based upon 
individual unemployability, neither appellant's 
non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  The Board's task was to 
determine whether there are circumstances in this 
case apart from the non-service-connected 
conditions and advancing age which would justify a 
total disability rating based on unemployability. 
In other words, the BVA must determine if there 
are circumstances, apart from non-service-
connected disabilities, that place this veteran in 
a different position than other veterans with an 
80% combined disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

In the present case, the Board reviewed 
appellant's educational background and employment 
record, and found nothing that would trigger a 
total disability rating based on unemployability.  
This is plausible, as there are no circumstances 
in the record that place this veteran, rated at 
80% disability, in a different category than an 
other veteran so rated.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 52-53 (1990).  For a veteran to 
prevail on a claim based on unemployability, it is 
necessary that the record reflect some factor 
which takes the claimant's case outside the norm 
of such veteran.  See C.F.R. §§ 4.1, 4.15 (1992).  
The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A 
high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran 
is capable of performing the physical and mental 
acts required by employment, not whether the 
veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).

In this case, there simply is no evidence, or even 
an averment of unusual or exceptional 
circumstances.  The Board's denial of a total 
disability rating based on individual 
unemployability is AFFIRMED."

Van Hoose, 4 Vet. App. at 363 (bolded emphasis added).

With the clarification above being provided, the Board 
returns to the standard utilized in the February 2005 
decision that "whether or not the percentage requirements of 
38 C.F.R. § 4.16(a) are met, the ultimate question is whether 
the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.  Factors such as employment history, as well as 
educational and vocational attainments, are for 
consideration."

With regard to the veteran's education and employment 
history, in the veteran's TDIU application, received in 
January 2001, the veteran reported that he had four years of 
high school, and that he had last worked as a bail bondsman 
in 1994.

The veteran has a number of conditions for which service 
connection is not currently in effect.  In this regard, he is 
shown to have diabetes mellitus type II with associated 
neuropathy in his legs and macular edema, cervical spine 
disorders, a rotator cuff disorder, hearing loss, vertigo, 
chronic obstructive pulmonary disease, low back pain, and 
alcohol dependence.  See e.g., VA Mt. Home treatment reports, 
dated in June, October and December of 2003; April 2004.  The 
disabling effects of these conditions cannot be considered in 
determining whether the veteran is entitled to a TDIU rating.

The disabling manifestations of the veteran's service- 
connected right ankle disability were discussed, above, in 
connection with the evaluation of the right ankle disability.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disabilities.  When 
considering whether referral to the Director, Compensation 
and Pension for extraschedular consideration of a TDIU rating 
is warranted under 38 C.F.R. § 4.16(b), the evidence does not 
show that -- even when considering the limitations and 
exacerbations due to the veteran's service-connected right 
ankle disabilities -- some factor exists that takes this 
veteran's case outside the realm of the usual so as to render 
impracticable his schedular ratings.  In this case, the Board 
first notes that the schedular rating criteria are not 
inadequate to rate the veteran's right ankle disabilities, as 
they provide a range of ratings up to 40 percent for 
ankylosis of an ankle.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5270 (2005).  Second, the evidence shows that the 
veteran's disabilities of the right ankle might limit him to 
sedentary employment, but it is insufficient to show that 
they preclude sedentary employment.  In this regard, although 
the veteran has reported that he has not worked since 1994, a 
January 2001 VA joints examination report shows that the 
veteran stated that he was unemployed "by choice" for the 
last two years, and that, "He stated he decided not to work 
for the last two years and depends on his wife, who has her 
own business, for living."  There is nothing in the medical 
evidence dated in 1994, or thereafter, which shows that he 
was unemployable at that time.  See e.g. December 1995 VA 
examination report (noting an essentially normal right ankle 
exam).

As for the more recent evidence, an August 2004 VA 
examination report shows that the veteran complained that he 
was "unemployable because of ankle pain and chronic pain 
management and medication."  He further complained that he 
could not drive because of his medication and ankle 
throbbing, and the examiner stated that the veteran was 
"unemployable from his driving activities."  However, an 
inability to drive, without more, would not implicate the 
criteria for an extraschedular rating, and the Board notes 
that the August 2004 examination report contains no findings 
whatsoever of such right ankle symptoms that would preclude 
him from performing a sedentary occupation consistent with 
his high school education and occupational experience as a 
bondsman.  Furthermore, other recent medical evidence 
indicates that the veteran's chronic pain, and his inability 
to drive, are secondary to nonservice-connected conditions.  
Specifically, a July 2003 report from VA Mtn. Home shows that 
a staff physician stated that the veteran was limited in 
bending, stooping, squatting, lifting, or prolonged standing 
and walking due to his chronic back pain and spinal disorder.  
This physician also stated that, "he also is restricted in 
driving due to his recurrent episodes of vertigo."  In 
summary, the evidence is insufficient to show that there is 
some factor which places the claimant in a different position 
than other veterans with the same disability ratings.  Van 
Hoose, 4 Vet. App. at 93.  There is no competent evidence 
that his service-connected disabilities preclude him from 
engaging in some form of substantially gainful employment 
consistent with his education and occupational experience.  
The Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment by 
reason of his service-connected disabilities.  The benefit of 
the doubt rule is not for application.  38 U.S.C.A. § 5107(b) 
(West 2002).  Thus, the Board finds that no basis exists to 
warrant referral of the claim to the Director, Compensation 
and Pension Service for extraschedular consideration.  
Bowling, 15 Vet. App. 1 (2001).

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service- 
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.

III.  Duty to assist and provide notice

The claims folder has been reviewed to ensure compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The CAVC has emphasized that the provisions of the VCAA 
impose specific notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

In the present case, the Board finds the RO has satisfied its 
obligations under the VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's rating decisions on appeal that the 
criteria for an increased evaluation for his service- 
connected right ankle disability and entitlement to TDIU had 
been met.  Those are the key issues in this case, and the 
rating decisions, as well as the July 2001 statement of the 
case (SOC) and the October 2004 supplemental statement of the 
case (SSOC), informed the appellant of the relevant criteria 
and the specific reasons for denying his claims.  In 
addition, in July 2004, the RO sent the veteran a letter 
notifying him of the VCAA (hereinafter "VCAA notification 
letter").  This letter notified him of the types of evidence 
and information deemed necessary to substantiate his claims 
as well as the relative duties on the part of VA and himself 
in getting federal and non-federal records.  Furthermore, the 
letter advised him: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claims.  This is due to impossibility as the 
provisions of the VCAA were enacted after the initial 
adjudications of the claims.  This de minimis notice defect 
has resulted in no prejudicial harm to the veteran.  There is 
no indication that any aspect of the VCAA compliant language 
that may have been issued post-adjudicatory has prevented the 
veteran from providing evidence necessary to substantiate his 
claims and/or affected the essential fairness of the 
adjudication of the claims.  The Secretary and the veteran's 
counsel did not conclude in the Joint Motion for Remand that 
the notice requirements were not satisfied, and neither the 
veteran nor counsel has pleaded with any specificity that a 
notice deficiency exists in this case.  See Mayfield, 19 Vet. 
App. 103 (2005); See also Dingess and Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The RO 
satisfied its duty to assist the veteran by obtaining his 
available service medical, VA and non-VA treatment records.  
The veteran has been afforded VA examinations covering the 
claimed disability.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).



ORDER

Prior to November 28, 2000, a compensable rating for service- 
connected osteochondritis dissecans with traumatic arthritis, 
right ankle, is denied.

Prior to July 29, 2003, a rating in excess of 10 percent for 
service-connected osteochondritis dissecans with traumatic 
arthritis, right ankle, is denied.

As of February 1, 2004, a rating in excess of 20 percent for 
service-connected osteochondritis dissecans with traumatic 
arthritis, right ankle, is denied.

TDIU is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


